Citation Nr: 1617420	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  14-07 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a heart disability, to include as due to herbicide and chemical exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from March 1965 to February 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, denied service connection for left ventricular hypertrophy.  

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in August 2015.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary to obtain a VA examination and medical opinion.  The Veteran contends that service connection is warranted for a heart disability due to his exposure to various toxins during active service, to include herbicides in the Republic of Vietnam and contaminated water at Camp Lejeune, North Carolina.  VA and private treatment records document several diagnoses of heart conditions, including left ventricular hypertrophy, nonischemic cardiomyopathy, and most recently, congestive heart failure.  

The Veteran served in Vietnam, and his exposure to herbicide is presumed.  Ischemic heart disease (including coronary artery disease) is also a disease presumptively associated with exposure to certain herbicide agents.  38 C.F.R. § 3.309(e).  However, the record before the Board contains conflicting evidence regarding whether the Veteran currently has coronary artery disease/ischemic heart disease.  Testing performed at the Durham VA Medical Center (VAMC) does not indicate the presence of ischemic heart disease; an August 2007 echocardiogram and December 2007 stress test demonstrated mild left ventricular hypertrophy and left atrial enlargement.  The Veteran was admitted to a private hospital in April 2008, and while heart disease was not listed as a discharge diagnosis, the report of a cardiac catheterization includes a finding of mild coronary disease.  Despite this finding, a January 2012 Disability Benefits Questionnaire (DBQ) completed by one of the Veteran's health care providers specifically states that the Veteran does not have ischemic heart disease.  

The Board finds that a VA examination and medical opinion are necessary to address the nature and etiology of the claimed heart condition, specifically to reconcile the conflicting evidence regarding whether the Veteran currently has ischemic heart disease.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete records of VA treatment from the Durham VAMC dated from April 2014 to the present. 

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed heart disability.  The claims file must be made available to and reviewed by the examiner.

All tests and studies deemed necessary by the examiner should be performed.  Based on a physical examination and review of the claims file, the examiner should:

a)  Determine all the Veteran's current heart diagnoses, to include whether he has ischemic heart disease.  

b)  If the Veteran does not have ischemic heart disease, determine whether it is at least as likely as not (i.e., probability of 50 percent) that any currently present heart disability is related to any incident of active duty service, to include the Veteran's presumed exposure to herbicides. 

The Veteran's service in Vietnam is verified and his exposure to herbicides is presumed.  Additionally, VA has determined that a relationship exists between herbicide exposure and ischemic disease, including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  38 C.F.R. § 3.309(e).  However, service connection is still possible for other heart disabilities based on direct exposure to herbicides.  Thus, even if the Veteran's diagnosed heart condition is not considered ischemic heart disease, service connection is still possible for the disability if the record contains medical evidence of a link with herbicide exposure.  

A complete rationale (i.e. basis) must be provided for all expressed opinions.  The examiner may not base his or her medical opinion solely on a finding that the Veteran does not have ischemic heart disease.  

3.  Readjudicate the claim on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case to the Veteran and his representative before returning the claims file to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A.C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




